42 F.3d 1386
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Calvin SLADE, Plaintiff Appellant,v.Thomas W. BANKS, U.S. Postal Inspector, Defendant Appellee.
No. 94-6830.
United States Court of Appeals, Fourth Circuit.
Submitted:  Nov. 15, 1994.Decided:  Dec. 5, 1994.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  J. Calvitt Clarke, Jr., Senior District Judge.  (CA-94-349-2)
Calvin Slade, Appellant Pro Se.
E.D.Va.
AFFIRMED.
Before HALL and MURNAGHAN, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals the district court's orders denying him in forma pauperis status and assessing a filing fee in his Bivens* action and denying reconsideration of the fee order.  The district court assessed a filing fee in accordance with  Evans v. Croom, 650 F.2d 521 (4th Cir.1981), cert. denied, 454 U.S. 1153 (1982).  Finding no abuse of discretion, we affirm the district court's orders.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 Bivens v. Six Unknown Named Agents of Fed.  Bureau of Narcotics, 403 U.S. 388 (1971)